J-A17034-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DARLENE MELTON ON BEHALF OF                   IN THE SUPERIOR COURT OF
ESTATE OF LEONARD BROOKS                            PENNSYLVANIA



                   v.

STATEWIDE ABSTRACT GROUP INC.,
NANCY SCHU, NOTARY, MUSTAFA
SALAH, ARMANDO AHMAD, SOLOMON
PASCAL PROPERTY MANAGEMENT, INC.,
CHICAGO TITLE INSURANCE COMPANY,
& MILDRED E. BROOKS

APPEAL OF: DARLENE MELTON
                                                   No. 1796 EDA 2014


                 Appeal from the Order Entered May 1, 2014
           In the Court of Common Pleas of Philadelphia County
         Civil Division at No(s): September Term, 2013 No. 01313


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                            FILED JULY 21, 2016

     Appellant, Darlene Melton on behalf of the estate of Leonard Brooks,

appeals pro se from the order entered in the Philadelphia County Court of

Common Pleas, which sustained the preliminary objections of Appellees,

Statewide Abstract Group Inc. (“Statewide Abstract”), Nancy Schu (notary),

Mustafa Salah, Armando Ahmad, Solomon Pascal Property Management, Inc.

(“Solomon Pascal”), Chicago Title Insurance Company (“Chicago Title”), and

Mildred E. Brooks, and dismissed Appellant’s amended complaint with


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-A17034-16


prejudice. We affirm.

       The relevant facts and procedural history of this case are as follows.

On August 10, 2011, Appellant filed a praecipe for lis pendens upon a parcel

of real property located at 2919 W. Girard Avenue in Philadelphia

(“Property”) and a praecipe for writ of summons (“2011 action”).         In the

amended complaint filed November 21, 2011, Appellant purported to act as

administratrix of the estate of her deceased father, Leonard Brooks, and

brought an action to quiet title and for adverse possession against her aunts,

Mildred E. Brooks and Edith Brooks (the sisters of Leonard Brooks),

individually and as heirs to the estate of Mildred A. Brooks (Appellant’s

deceased grandmother).          With respect to the quiet title count, Appellant

alleged, inter alia, (1) Mildred A. Brooks (Appellant’s deceased grandmother)

was the owner of the Property; (2) Mildred E. Brooks knew she was not the

rightful owner of the Property; and (3) Mildred E. Brooks was posing as the

rightful owner of the Property and attempting to sell the Property with the

help of Edith Brooks, to the detriment of rightful heirs. Appellant asked the

court to quiet title in her favor and against her aunts.1

       On December 9, 2011, Aunts Mildred E. Brooks and Edith Brooks filed

preliminary objections claiming, inter alia, (1) Leonard Brooks was survived

____________________________________________


1
  In her adverse possession count, Appellant claimed her father had
exclusive, complete, actual, open, notorious, hostile, and continuous
undisputed possession of the Property for more than twenty-one years.



                                           -2-
J-A17034-16


by four adult children at the time of his death, one of whom is Appellant; (2)

Appellant’s letters of administration for Leonard Brooks’ estate were revoked

on November 9, 2011, when the Register of Wills learned Appellant was not

the sole heir to her father’s estate, as she had claimed; and (3) Appellant

lacked standing to bring the 2011 action because she is not the personal

representative of the estate of Mildred A. Brooks or of Leonard Brooks.

Mildred E. Brooks and Edith Brooks also claimed Mildred E. Brooks is the

owner of the Property, not Mildred A. Brooks.

      By order dated March 13, 2012 and entered March 15, 2012, the trial

court sustained the preliminary objections to the 2011 action and dismissed

Appellant’s amended complaint against her aunts with prejudice.            In

addition, the court ordered the Philadelphia Department of Records to

remove the lis pendens on the Property.         Appellant did not appeal this

decision. On May 25, 2012, Mildred E. Brooks sold the Property to Mustafa

Salah and Armando Ahmad, who subsequently sold the Property to Solomon

Pascal.

      On September 12, 2013, Appellant filed another lis pendens on the

Property and a praecipe for writ of summons (“2013 action”) against the

present owner of the Property (Solomon Pascal), the title insurance

underwriter (Chicago Title), the closing agent who handled the sale of the

Property (Statewide Abstract), the notary (Nancy Schu), the people who sold

the Property to Solomon Pascal (Mustafa Salah and Armando Ahmad), and


                                    -3-
J-A17034-16


Mildred E. Brooks. Appellant initially filed a pro se complaint against Chicago

Title only, but she filed an amended pro se complaint on February 24, 2014,

naming all Appellees as defendants. Appellant purportedly brought the 2013

action on behalf of the estate of her father, Leonard Brooks.        Appellant

alleged she received letters of administration for her father’s estate in July

2011.2     Appellant again claimed Mildred A. Brooks owned the Property.

Appellant insisted Mildred E. Brooks fraudulently sold the Property on May

25, 2012, while the 2011 action was pending.3 Appellant emphasized that

on the document transferring title to Mustafa Salah and Armando Ahmad,

her aunt’s signature says Mildred E. Brooks, with the “E” crossed out and

replaced with an “A.”        Appellant claimed this evidence proved Mildred E.

Brooks was posing as Mildred A. Brooks. Appellant further alleged all other

Appellees were involved in the fraudulent transfer. Appellant maintained she

contacted the Philadelphia District Attorney’s Office and filed a private

criminal complaint disclosing Mildred E. Brooks’ fraudulent transfer of the

Property4; Appellant averred she filed her 2013 action and praecipe for lis

____________________________________________


2
 Appellant omitted that her letters of administration had been revoked in
November 2011.
3
  Appellant did not appeal the court’s March 15, 2012 order, so the 2011
action was no longer pending on May 25, 2012.
4
   Nothing in the certified record supports Appellant’s contention that a
criminal investigation is pending.     Rather, the record shows Appellant
contacted the District Attorney’s Office multiple times and a detective was
(Footnote Continued Next Page)


                                           -4-
J-A17034-16


pendens to prevent “re-transfer” of the Property pending the alleged criminal

investigation. Appellant sought monetary damages against all Appellees.

      On March 9, 2014, Appellant filed a motion to stay the proceedings

until “the criminal case is finally disposed.”    The court denied Appellant’s

requested relief.        On March 13, 2014, Chicago Title filed preliminary

objections claiming, inter alia, Appellant lacked standing to bring the current

action because she is not the personal representative of her father’s estate,

Appellant filed the lis pendens in derogation of the court’s March 15, 2012

order which dismissed with prejudice Appellant’s 2011 action, and Appellant

failed to state a claim against Chicago Title for which relief could be granted.

Other Appellees filed similar preliminary objections. Chicago Title also filed a

motion to dismiss the complaint under Pa.R.C.P. 233.1,5 which Nancy Schu


                       _______________________
(Footnote Continued)

assigned to investigate Appellant’s allegations. On June 5, 2013, someone
from the District Attorney’s Office e-mailed Appellant, explaining that if the
reviewing detective believed there was sufficient information to support
probable cause for an arrest, that detective would submit an affidavit of
probable cause to the charging unit; the charging unit would then draft a
criminal complaint based on the affidavit of probable cause. The certified
record does not contain any documentation suggesting the detective
assigned to review Appellant’s allegations submitted an affidavit of probable
cause for Mildred E. Brooks’ arrest or that any criminal charges were filed
against her.
5
   See Pa.R.C.P. 233.1(a) (stating: “Upon the commencement of any action
filed by a pro se plaintiff in the court of common pleas, a defendant may file
a motion to dismiss the action on the basis that (1) the pro se plaintiff is
alleging the same or related claims which the pro se plaintiff raised in a prior
action against the same or related defendants, and (2) these claims have
(Footnote Continued Next Page)


                                            -5-
J-A17034-16


and Statewide Abstract joined. Mustafa Salah and Armando Ahmad filed a

similar motion to dismiss.

      Appellant filed a motion for oral argument on April 14, 2014.6     By

order dated April 30, 2014 and entered May 1, 2014, the court sustained

Chicago Title’s preliminary objections and dismissed the amended complaint.

As well, the court struck the lis pendens. By separate orders entered May 2,

2014, the court sustained the remaining preliminary objections and

dismissed the amended complaint against all other Appellees.

      Appellant filed a motion for reconsideration on May 15, 2014. While

her motion was pending, Appellant timely filed a pro se notice of appeal on

May 30, 2014.      On June 10, 2014, the court ordered Appellant to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b).     On June 30, 2014, the court denied Appellant’s motion for

reconsideration due to the pending appeal. Appellant timely filed her Rule

1925(b) statement on July 1, 2014.

      Appellant raises eight issues for our review:

           WHETHER THE TRIAL COURT ERRED BY NOT FOLLOWING
           THE INTENT OF THE LAW BY LIFTING A LIS PENDENS
           WITHOUT DECIDING LEGAL OWNERSHIP OF PROPERTY?

                       _______________________
(Footnote Continued)

already been resolved pursuant to a written settlement agreement or court
proceeding”).
6
 The court did not expressly rule on Appellant’s motion for oral argument or
hold oral argument.



                                            -6-
J-A17034-16


         WHETHER THE TRIAL COURT VIOLATED APPELLANT’S
         RIGHT IN DENYING A STAY OF COURT PROCEEDINGS?

         WHETHER THE TRIAL COURT FAILED TO CONSIDER NEW
         AND [MATERIAL] EVIDENCE?

         WHETHER THE TRIAL COURT VIOLATED APPELLANT’S
         RIGHT TO BE HEARD BY DENYING APPELLANT’S MOTION
         [FOR] ORAL ARGUMENTS?

         WHETHER THE TRIAL COURT ORDER DATED APRIL 30,
         2014 PROVIDING INCORRECT FACTS AMOUNTS TO
         PREJUDICIAL ERROR?

         WHETHER THE TRIAL COURT ERRED IN MAKING A
         DECISION WHILE [THE] CASE WAS STILL IN THE
         DISCOVERY PHASE.

         WHETHER THE TRIAL COURT ERRED IN ITS HANDLING OF
         APPELLANT’S MOTION FOR RECONSIDERATION?

         WHETHER THE TRIAL COURT ERRED IN IMPLYING THE
         MATTER WAS PREVIOUSLY DECIDED AGAINST ALL
         APPELLEES?

(Appellant’s Brief at 3).

      Preliminarily, appellate briefs must conform in all material respects to

the briefing requirements set forth in the Pennsylvania Rules of Appellate

Procedure.    Pa.R.A.P. 2101.     See also Pa.R.A.P. 2114-2119 (addressing

specific requirements of each subsection of brief on appeal). “Although this

Court is willing to liberally construe materials filed by a pro se litigant, pro se

status confers no special benefit upon the appellant.”       In re Ullman, 995
A.2d 1207, 1211-12 (Pa.Super. 2010), appeal denied, 610 Pa. 600, 20 A.3d
489 (2011). “To the contrary, any person choosing to represent [herself] in

a legal proceeding must, to a reasonable extent, assume that [her] lack of

                                       -7-
J-A17034-16


expertise and legal training will be [her] own undoing.” Id. Regarding the

argument section of an appellate brief, Rule 2119(a) provides:

         Rule 2119. Argument

            (a) General rule.—The argument shall be divided
         into as many parts as there are questions to be argued;
         and shall have at the head of each part—in distinctive type
         or in type distinctively displayed—the particular point
         treated therein, followed by such discussion and citation of
         authorities as are deemed pertinent.

Pa.R.A.P. 2119(a). Importantly, where an appellant fails to raise or develop

her issues on appeal properly, or where her brief is wholly inadequate to

present specific issues for review, this Court will not consider the merits of

the claims raised on appeal.     Butler v. Illes, 747 A.2d 943 (Pa.Super.

2000) (holding appellant waived claim where she failed to set forth adequate

argument concerning her claim on appeal; argument lacked meaningful

substance and consisted of mere conclusory statements; appellant failed to

explain cogently or even tenuously assert how trial court abused its

discretion or made error of law). See also Lackner v. Glosser, 892 A.2d
21 (Pa.Super. 2006) (explaining arguments must adhere to rules of

appellate procedure and arguments which are not appropriately developed

are waived on appeal; arguments not appropriately developed include those

where party has failed to cite any authority in support of contention); Estate

of Haiko v. McGinley, 799 A.2d 155 (Pa.Super. 2002) (stating appellant

must support each question raised by discussion and analysis of pertinent

authority; absent reasoned discussion of law in appellate brief, this Court’s

                                    -8-
J-A17034-16


ability to provide review is hampered, necessitating waiver on appeal).

        Instantly, Appellant’s brief contains substantial defects impeding our

review of most of the issues Appellant presents on appeal. At the outset,

Appellant’s brief consists of only six argument sections, although she raises

eight issues in her statement of questions presented, in violation of Rule

2119.     See Pa.R.A.P. 2119(a).      These argument sections are titled: (1)

Lifting Lis Pendens; (2) Motion to Stay and Oral Arguments; (3) April 30,

2014 Order; (4) Right to be Heard; (5) July 31, 2015 Docketed Opinion; and

(6) Prejudicial Error.    From these vague argument headings, it is unclear

which particular points Appellant seeks to raise in each section and which of

the eight questions presented fall under each heading.           See id.    More

importantly, Appellant offers no relevant or precedential legal authority to

support the majority of her contentions on appeal, warranting waiver of her

claims presented. Id.; Lackner, supra; Haiko, supra; Butler, supra. As

well, most of Appellant’s arguments are disjointed, undeveloped, and/or

duplicate complaints raised in other argument sections of her brief,

precluding meaningful appellate review.         See Lackner, supra; Haiko,

supra; Butler, supra. Notwithstanding these deficiencies, in all fairness to

Appellant, we will address whether the court properly sustained Appellees’

preliminary objections on the ground of Appellant’s lack of standing.

        This Court has explained the doctrine of res judicata as follows:

           The doctrine of res judicata prevents a party from
           instituting litigation that has been the subject of a lawsuit.

                                       -9-
J-A17034-16



           Res judicata means a thing adjudged or a matter
           settled by judgment. Traditionally, American courts
           have used the term res judicata to indicate claim
           preclusion, i.e., the rule that a final judgment
           rendered by a court of competent jurisdiction on the
           merits is conclusive as to the rights of the parties
           and constitutes for them an absolute bar to a
           subsequent action involving the same claim, demand
           or cause of action.

Robinson Coal Co. v. Goodall, 72 A.3d 685, 689 (Pa.Super. 2013)

(internal citations and quotation marks omitted).         “Application of the

doctrine of res judicata as an absolute bar to a subsequent action requires

that the two actions possess the following common elements: (1) identity of

the thing sued upon; (2) identity of the cause of action; (3) identity of the

parties; [and] (4) identity of the capacity of the parties.”     Id. (quoting

Dempsey v. Cessna Aircraft Co., 653 A.2d 679, 681 (Pa.Super. 1995) (en

banc), appeal denied, 541 Pa. 631, 663 A.2d 684 (1995)).

        The doctrine of res judicata should not be defeated by
        minor differences of form, parties, or allegations, when
        these are contrived only to obscure the real purpose—a
        second trial on the same cause between the same parties.
        The thing which the court will consider is whether the
        ultimate and controlling issues have been decided in a
        prior proceeding in which the present parties actually had
        an opportunity to appear and assert their rights. If this
        [is] the fact, then the matter ought not to be litigated
        again, nor should the parties, by a shuffling of plaintiffs on
        the record, or by change in the character of the relief
        sought, be permitted to nullify the rule.

BuyFigure.com, Inc. v. Autotrader.com, Inc., 76 A.3d 554, 561

(Pa.Super. 2013), appeal denied, 624 Pa. 660, 84 A.3d 1061 (2014)


                                    - 10 -
J-A17034-16


(internal citations and quotation marks omitted). Additionally:

        The doctrine of collateral estoppel, or issue preclusion,
        applies where the four prongs are met:

           (1) An issue decided in a prior action is identical to
           one presented in a later action;

           (2) The prior action resulted in a final judgment on
           the merits;

           (3) The party against whom collateral estoppel is
           asserted was a party to the prior action, or is in
           privity with a party to the prior action; and

           (4) The party against whom collateral estoppel is
           asserted had a full and fair opportunity to litigate the
           issue in the prior action.

Rue v. K-Mart Corp., 552 Pa. 13, 17, 713 A.2d 82, 84 (1998). “Parties to

a subsequent action need not be the same as those in the prior suit in order

to raise the question of collateral estoppel. Collateral estoppel may be used

as either a sword or a shield by a stranger to the subsequent action, as long

as the party against whom the defense is invoked is the same.” Thompson

v. Karastan Rug Mills, 323 A.2d 341, 344 (Pa.Super. 1974) (internal

quotation marks omitted).

     Further, “[g]enerally, the coordinate jurisdiction rule commands that

upon transfer of a matter between trial judges of coordinate jurisdiction, a

transferee trial judge may not alter resolution of a legal question already

decided by a transferor trial judge.” Zane v. Friends Hosp., 575 Pa. 236,

243, 836 A.2d 25, 29 (2003).        In most circumstances, the coordinate

jurisdiction rule prevents judges of coordinate jurisdiction from overruling

                                    - 11 -
J-A17034-16


each other’s decisions.       Id.   Departure from the rule occurs only in

exceptional circumstances, such as a change in the controlling law, a

substantial change in the facts or evidence, or if the prior judge’s order is

“clearly erroneous and would create a manifest injustice if followed.” Id. at

244, 836 A.2d at 29 (internal citation omitted).

       As standing is the threshold issue in this case, we first address

Appellees’ preliminary objections to Appellant’s complaint based on her lack

of standing to pursue her claim. See Pittsburgh Palisades Park, LLC v.

Commonwealth, 585 Pa. 196, 202, 888 A.2d 655, 659 (2005). “Prior to

judicial resolution of a dispute, an individual must as a threshold matter

show that [she] has standing to bring the action.” Id. at 203, 888 A.2d at

659.

       The Decedents, Estates and Fiduciaries Code (“Code”) provides, in

pertinent part, as follows:

         § 3311. Possession of real and personal estate;
         exception

            (a) Personal         representative.—A         personal
         representative shall have the right to and shall take
         possession of, maintain and administer all the real and
         personal estate of the decedent, except real estate
         occupied at the time of death by an heir or devisee with
         the consent of the decedent. [She] shall collect the rents
         and income from each asset in [her] possession until it is
         sold or distributed, and, during the administration of
         the estate, shall have the right to maintain any
         action with respect to it and shall make all reasonable
         expenditures necessary to preserve it. The court may
         direct the personal representative to take possession of,
         administer and maintain real estate so occupied by an heir

                                     - 12 -
J-A17034-16


         or a devisee if this is necessary to protect the rights of
         claimants or other parties. Nothing in this section shall
         affect the personal representative’s power to sell real
         estate occupied by an heir or devisee.

20 Pa.C.S.A. § 3311(a) (emphasis added). “The terms of the [Code] must

be strictly complied with if the legislative purpose is not to be thwarted.”

Maier v. Henning, 525 Pa. 160, 167, 578 A.2d 1279, 1283 (1990) (internal

citation omitted).   “The purpose of the Code was to create stability of

procedure for disposition of decedents’ realty and personalty and certainty in

marketability of title.” Id. See also In re Kurkowski’s Estate, 487 Pa.
295, 409 A.2d 357 (1979) (explaining it is personal representative’s duty to

take custody of and administer estate in manner so as to preserve and

protect property for distribution to proper persons within reasonable time);

In re Kilpatrick’s Estate, 368 Pa. 399, 84 A.2d 339 (1951) (stating

administrator of estate alone has right to sue on its behalf; orderly

procedure requires strict adherence to rule that only personal representative

of deceased party in interest stands in shoes of decedent; legatees, spouses

or next of kin of decedent have no such interest until it is shown by way of

personal representative’s accounting that all creditors or those having prior

claim have been satisfied and distributees’ rights fixed); Oudry-Davis v.

Findley, 64 Pa.Super. 92 (1916) (explaining heirs lack standing to recover

estate assets in name of decedent; generally, no one other than personal

representative has any right to bring suit to recover on behalf of estate).

      Instantly,   the   trial   court   explained   its   rationale   for   sustaining

                                         - 13 -
J-A17034-16


Appellees’ preliminary objections as follows:

          The pro se [Appellant] in this matter previously filed
          essentially the same matter, on the same issues, against
          the same parties and/or parties in privity with the same
          parties. The prior filed matter on the same issues, which
          included parties to this action, was dismissed with
          prejudice in favor of all Defendants by [another court] by
          Order dated March 13, 2012 [and filed March 15, 2012] in
          the case of Darlene Melton v. Estate/Heirs of Mildred
          Brooks, et. al., August Term, 2011, No. 01753. …

          Therefore, based on the doctrines of collateral estoppel
          and res judicata,…as well as on the rule of coordinate
          jurisdiction[,] pertinent to the Order of [the court on March
          15, 2012], the instant action must conform to said order
          and be DISMISSED WITH PREJUDICE, and LIS
          PENDENS is STRICKEN.

(Order, entered May 1, 2014, at 1-2) (internal citation omitted).

       Appellant alleged in the 2011 action, and again in the 2013 action,

that the Register of Wills had granted her letters of administration for her

father’s estate in July 2011, but she failed to mention in both actions that

her letters were later revoked on November 9, 2011. Significantly, Appellant

purported to bring the 2013 action solely on behalf of her father’s estate, as

shown in the caption of her complaint.             Appellant, however, is not the

personal representative of her father’s estate.         As of November 9, 2011,

Appellant lacked standing to pursue the 2011 complaint; likewise, she still

lacked standing when she initiated the 2013 action.7          See 20 Pa.C.S.A. §

____________________________________________


7
  Even if Leonard Brooks had initiated a suit while he was alive, only the
personal representative of his estate could pursue the litigation after his
(Footnote Continued Next Page)


                                          - 14 -
J-A17034-16


3311; In re Kilpatrick’s Estate, supra; Oudry-Davis, supra. Due to our

disposition that Appellant lacked standing to bring the 2013 cause of action,

we do not have to decide whether the doctrines of res judicata, collateral

estoppel, or the coordinate jurisdiction rule apply in this case. See Rambo

v. Greene, 906 A.2d 1232 (Pa.Super. 2006) (explaining Superior Court can

affirm decision of trial court on any correct basis). Accordingly, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/21/2016




                       _______________________
(Footnote Continued)

death. See 20 Pa.C.S.A. § 3373 (stating action or proceeding to enforce
any right or liability which survives decedent may be brought by or against
his personal representative alone or with other parties as though decedent
were alive).



                                           - 15 -